PER CURIAM.
This cause was heard on an order requiring the auditor of the county of Hennepin to omit the name of Sherman S. Smith from the official ballot as a candidate for the office of representative from the Fortieth legislative district.
The only question for our decision in this case is whether Mr. Smith is a qualified resident of the district which he seeks to represent in the legislature, as provided by article 4, § 25, of our state constitution. This is a question of fact, and from the evidence we find and hold that Mr. Smith is such qualified resident of the district. Therefore it is ordered that the order to show cause be, and it is hereby, discharged.
Order discharged.